PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,410,401
Issue Date: 10 Sep 2019
Application No. 15/659,618
Filing or 371(c) Date: 26 Jul 2017
Attorney Docket No. 4218.E85US1

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.78(c) and (e), filed February 8, 2022, to accept an unintentionally delayed claim of priority as set forth in the concurrently filed ADS. 

The petition under 37 CFR 1.78(c) and (e) is DISMISSED. 

Title II of the Patent Law Treaties Implementation Act of 2012 amended the last sentence of 35 U.S.C. 119(e)(1) to delete the phrase “during the pendency of the application.” In view of this amendment, a reissue application is not required to add or correct a benefit claim under 35 U.S.C. 119(e) after a patent has been granted on an application filed on or after November 29, 2000. A petition under 37 CFR 1.78 to accept an unintentionally delayed claim, along with a request for a Certificate of Correction under 37 CFR 1.323, may be filed to add or correct a benefit claim under 35 U.S.C. 119(e) to a prior-filed provisional application. This has always been the case with respect to adding or correcting a benefit claim under 35 U.S.C. 120.

The present application was filed after November 29, 2000, and matured into Patent No. 10,410,401 on September 10, 2019. 

Under certain conditions as specified below, a Certificate of Correction can be used to correct: 

(A) 	the failure to make reference to a prior application; or 
(B) 	an incorrect reference to a prior application. 

The following conditions must be satisfied: 

(A) 	all requirements set forth in 37 CFR 1.78(a)(1) must have been met in the application which became the patent to be corrected; 
(B) 	it must be clear from the record of the patent and the parent application(s) that priority is appropriate (see MPEP § 211et seq.); and 
(C) 	a grantable petition to accept an unintentionally delayed claim for the benefit of a prior application must be filed, including a surcharge. 

If all the above-stated conditions are satisfied, a Certificate of Correction can be used to amend the patent to make reference to a prior application, or to correct an incorrect reference to the prior application. 

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications in which a proper benefit claim is filed after the expiration of the period specified in 37 CFR  1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.



This petition does not meet requirements (1) and (3) above. 

With respect to (1) above: The ADS, filed February 8, 2022, and the draft certificate of correction, filed February 8, 2022 are not acceptable.

Please note the March 29, 2022 certificate of correction was issued in error. The certificate of correction contains incorrect information (discussed below). Furthermore, the certificate of correction should not have been issued until a petition under 37 CFR 1.78(c) and (e) was granted.

Both the ADS and the draft certificate of correction list Application No. 15/376,580 as a prior application. However, Application No. 15/376,580 became abandoned on February 22, 2017 for failure to properly respond to the December 21, 2016 Notice to File Missing Parts of Nonprovisional Application in a timely manner. Application No. 15/659,618 was filed on July 26, 2017, which is after February 22, 2017, the date Application No. 15/376,580 became abandoned. Thus, Application No. 15/376,580 and Application No. 15/659,618 were not copending. 

None of the information in the February 8, 2022 ADS has been entered into Office databases. 

With respect to (3) above: The statement of delay only references 37 CFR 1.78(d)(3), which pertains to the date a claim to a nonprovisional application is due. Petitioner is requesting the Office accept delayed claims to both nonprovisional and provisional applications. Please submit a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. 

This petition was filed more than two years after the date the domestic benefit claim was due.
The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  Therefore, additional information that provides an explanation of the circumstances surrounding the delay that establishes the entire delay was unintentional is required.

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. 119 and 120 and 37 CFR 1.78 rests with the petitioner.  

The first period of delay petitioner must address on renewed petition is the delay in filing the domestic benefit claim.  Petitioner explains that previous counsel committed clerical errors with respect to the benefit information when filing the ADS on July 26, 2017.   Please confirm that previous counsel was unaware of the failure to properly claim benefit to the prior filed applications while previous counsel was of record. 

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.78. Petitioner must explain why the initial petition was not filed until February 8, 2022. What date did current practitioner discover there was a problem with the benefit information? When was the petition filed relative to that date? What is the reason for the delay in filing the initial petition?

The third period is the delay in filing a grantable petition pursuant to 37 CFR 1.78. This period will not be an issue if petitioner promptly files a renewed petition.

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Petitioner is encouraged to file a renewed petition under 37 CFR 1.78(c) and (e) (no additional petition fee), an ADS setting forth a proper benefit claim with appropriate underlining and a proper draft certificate of correction, and an explanation of the entire period of delay in this application. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.

Telephone inquiries may be directed to the undersigned at (571) 272-3230.

 
/SHIRENE W BRANTLEY/Attorney Advisor, OPET